Order entered March 5, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00568-CV

                       BANK OF TEXAS N.A., Appellant

                                      V.

           COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-03397-2016

                                    ORDER

      Before the Court is appellee’s March 3, 2020 unopposed second motion for

an extension of time to file its brief on the merits. We GRANT the motion and

extend the time to March 24, 2020. We caution appellee that further extension

requests will be disfavored.


                                           /s/   BILL WHITEHILL
                                                 JUSTICE